It is ordered that the application for rehearing filed in this cause on January 31, 1975, be, and the same is hereby, granted.
Now, therefore, it is ordered that the Writ issue to the Court of Criminal Appeals 56 Ala.App. -, 320 So.2d 716, and that this cause stand ready for submission on briefs or oral argument, if so desired, in accordance with Amended Supreme Court Rule 39.
HEFLIN, C. J., and MADDOX, FAULKNER, JOHN and SHORES, JJ., concur.
MERRILL, BLOODWORTH and EMBRY, JJ., dissent.
ALMON, J., recuses himself.